           Case 2:19-cv-00027-SEH Document 114 Filed 01/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                   BUTTE DIVISION

 PRINCIPAL LIFE INSIB_lANCE
 COMPANY,
                                                   No. CV-19-27-BU-SEH
                  Interpleader-Plaintiff,

 vs.                                                                     •
                                                   ORDER


 ESTATE OF JACKR. SMITH,
 ESTATE OF CLYDE R. SMITH JR.,
 MARVIN MILLER,EDWARD
 JONES TRUST COMPANY,and
 JOHN DOES 1-10,

                 Defendants.


       A document submitted by Plaintiff and denominated as "Unopposed Motion

to Distribute Funds (Redacted) and Dismiss" 1 has been filed.

       Local Rule 67.2(b) requires a motion seeking Court order for money to be

disbursed must include: (1) certain information required by the language of the

rule; and (2) that the party filing the motion "must file a redacted version of its

       1
           Doc. 113.
Case 2:19-cv-00027-SEH Document 114 Filed 01/25/21 Page 2 of 2
